




FIRST INTERSTATE BANCSYSTEM, INC. 2015 EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT (EMPLOYEES)


GRANT DATE: February 15, 2016


This Restricted Stock Grant Agreement (“Agreement”) is made and entered into as
of the date specified below between First Interstate BancSystem, Inc., a Montana
corporation (the “Company”), and the below named Participant, an employee of the
Company.


The Company and Participant agree as follows:


1.
Precedence of Plan. This Agreement is subject to and will be construed in
accordance with the terms and conditions of the First Interstate BancSystem,
Inc. 2015 Equity and Incentive Plan (the “Plan”), as now or hereinafter in
effect. Any capitalized terms that are used in this Agreement without being
defined and that are defined in the Plan will have the meaning specified in the
Plan.



2.
Grant of Restricted Stock Award. Participant is hereby granted a Restricted
Stock Award of ? shares of Common Stock (the “Shares”).



3.    Vesting.


a.
Time Vesting. The Shares will vest in three equal portions, on the first, second
and third anniversaries of the Grant Date.



b.
Death, Disability or Retirement of Participant. If Participant separates from
service due to death, disability, or retirement at or after age 65 prior to the
Vesting Date, 100% of the Shares will vest.



c.
Dissolution or Reorganization. As provided in the Plan, if the Company is a
party to a Reorganization Event in which the Company is not the surviving
corporation, the Restricted Stock Award may be assumed or substituted with
substantially equivalent awards by the acquiring or succeeding corporation in
the Committee’s discretion. To the extent the Restricted Stock Award is not
assumed by the acquiring or succeeding corporation, the Committee may provide
that (1) the Restricted Stock Award will vest in whole or in part prior to or
upon consummation of the Reorganization Event, or (2) that the Restricted Stock
Award will be terminated in exchange for an amount of cash and/or property, if
any, equal to the amount that would have been attained upon the realization of
the Participant’s rights as of the date of the occurrence of the Reorganization
Event (and if as of the date of the occurrence of the Reorganization Event the
Committee determines in good faith that no amount would have been attained upon
the realization of the Participant’s rights, then such Restricted Stock Award
may be terminated by the Company without payment).



d.
Termination of Continuous Service in Connection with Change in Control. In the
event of a Participant’s termination of Continuous Service by the Company
without Cause or the Participant’s voluntary termination of Continuous Service
for Good Reason during the 24-month period following a Change in Control, then
100% of the Shares will vest.





--------------------------------------------------------------------------------




4.    Restrictions and Forfeiture.
    
a.
Restricted Period. The Shares are subject to the restrictions described in this
Section 4 during the period between the Grant Date and Vesting Date (the
“Restricted Period”)

    
b.    Forfeiture. Except as provided in paragraphs b, c, and d of Section 3
above, in the event that Participant terminates Continuous Service with the
Company during the Restricted Period, all of the Shares will be forfeited to the
Company as of the date of termination of Continuous Service.
    
c.
Clawback. Participant acknowledges and agrees that, if Participant is a
reporting person of the Company under Section 16 of the Securities Exchange Act
of 1934, as amended, any Shares issued pursuant to this Agreement are subject to
the First Interstate BancSystem Clawback Policy, as amended from time to time
(the “Policy”, a current copy of which, if applicable, has been provided),
which, among other things, authorizes and empowers the Company to recoup any and
all Shares issued pursuant hereto, to the extent Company deems it necessary or
appropriate to comply with laws and regulations regarding compensation
recapture, including the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. To the extent applicable,
Participant hereby agrees to abide by the terms of the Policy.

    
5.
Stock Register and Certificates. The Shares may be issued in book entry form. If
so, the Company will cause the transfer agent for the Company’s shares of Common
Stock to make a book entry record showing ownership for the Shares in
Participant’s name subject to the terms and conditions of this Agreement.
Participant will be issued an account statement acknowledging Participant’s
ownership of the Shares.



6.
Rights with Respect to Shares. Participant has the right to vote the Shares (to
the extent of the voting rights of said Shares, if any), to receive and retain
all regular cash dividends and such other distributions as the Board of
Directors of the Company may, in its discretion, designate, pay or distribute on
the Shares, and to exercise all other rights, powers and privileges of a holder
of Common Stock with respect to the Shares, except as set forth in this
Agreement and the Plan.



7.
Responsibility for Taxes. Participant may complete and file with the Internal
Revenue Service an election in substantially the form attached hereto as Exhibit
A pursuant to Section 83(b) of the Internal Revenue Code to be taxed currently
on the fair market value of the Shares, without regard to the vesting
restrictions set forth in this Agreement. Participant will be responsible for
all taxes associated with the acceptance of the Restricted Stock Award,
including any tax liability associated with the representation of fair market
value if the election is made pursuant to Section 83(b).



8.    General Provisions.


a.
Withholding. Participant must reimburse the Company, in cash, by certified or
bank cashier’s check, or any other form of legal payment permitted by the
Company for any federal, state or local taxes required by law to be withheld
with respect to the vesting of the Shares. The Company has the right to deduct
from any salary or other payments to be made to Participant any federal, state
or local taxes required by law to be so withheld. The Company’s obligation to
deliver the Shares upon vesting is subject to the payment by Participant of any
applicable federal, state and local withholding tax.





--------------------------------------------------------------------------------






b.
Data Privacy. In order to administer the Plan, the Company may process personal
data about the Participant. Such data includes, but is not limited to, the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about Participant such as home address
and business addresses and other contact information, payroll information and
any other information that might be deemed appropriate by the Company to
facilitate the administration of the Plan. By accepting this grant, Participant
gives explicit consent to the Company to process any such personal data.



c.
Consent to Electronic Delivery. The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant, Participant agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Participant in an electronic format. If at any
time Participant would prefer to receive paper copies of these documents, as
Participant is entitled to, please contact AST Equity Plan Solutions at (201)
460-1200 to request paper copies of these documents.



d.
Fractions. To the extent that a fractional number of Shares vest or that the
Company is for any reason obligated to issue a fractional number of Shares, such
number will be rounded down to the nearest whole share number.



e.
Receipt of Plan. By entering into this Agreement, Participant acknowledges (i)
that he or she has received and read a copy of the Plan and (ii) that this
Agreement is subject to and will be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect.



f.
Legends. Restricted Stock awarded under the Plan will bear a legend in such form
as the Company deems appropriate.



g.
Not an Employment Contract. This Agreement is not an employment contract and
nothing in this Agreement may be deemed to create in any way whatsoever any
obligation on the part of Participant to remain in the service of the Company,
or of the Company to continue Participant in the service of the Company.



h.
Further Action. The parties agree to execute such further instruments and to
take such further action as reasonably may be necessary to carry out the intent
of this Agreement.



i.
Interpretation. The interpretations and constructions of any provision of and
determinations on any question arising under the Plan or this Agreement will be
made by the Company, and all such interpretations, constructions and
determinations will be final and conclusive as to all parties. This Agreement,
as issued pursuant to the Plan, constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations and understandings. The invalidity
or unenforceability of any provision hereof will in no way affect the validity
or enforceability of any other provision hereof. This Agreement may be executed
in counterparts, all of which will be deemed to be one and the same instrument,
and it is sufficient for each party to have executed at least one, but not
necessarily the same, counterpart. The headings contained in this Agreement are
for reference purposes only and do not affect the meaning or interpretation of
this Agreement in any way.





--------------------------------------------------------------------------------






j.
Governing Law; Venue. This Agreement and the rights and obligations of the
parties hereto will be governed by and construed in accordance with the laws of
the State of Montana. The parties agree that any action brought by either party
to interpret or enforce any provision of the Plan or this Agreement must be
brought in, and each party agrees to, and does hereby, submit to the
jurisdiction and venue of, the appropriate state or federal court for the
District of Montana.









IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company,
and
Participant has executed this Agreement on February 15, 2016 effective as of the
date of grant.


FIRST INTERSTATE BANCSYSTEM, INC.




By: Kevin P. Riley      Title: President and CEO


401 North 31st                
Billings, MT 59116




PARTICIPANT








Signature










